Citation Nr: 0033118	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-15 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1995 
rating decision by the St. Petersburg, Florida RO, which, in 
pertinent part, denied service connection for PTSD and 
service connection for a neurological disorder secondary to 
herbicide (Agent Orange) exposure.  By rating decision dated 
in April 1997, the issue concerning a neurological disorder 
was recharacterized as entitlement to service connection for 
peripheral neuropathy as a result of exposure to herbicide 
agents.  This case was before the Board in February 2000 when 
it was remanded for additional development.

In July 2000, a hearing was held at the St. Petersburg, 
Florida RO before C.W. Symanski, who is the veterans law 
judge rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.

In the case at hand, the veteran has described stressful 
events from his service, to include: witnessing his friend, 
Private Milton Kennedy, get shot by another GI named Ramsey 
in August 1970; seeing other friends get killed by fellow 
GIs; 

seeing dead and mutilated bodies; witnessing a fellow crane 
operator get killed by lightning; seeing a young girl with 
her knee cap ripped out; being shelled by long range guns and 
not being able to take cover; and seeing grenades shot in 
front of him.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

A review of the claims file reveals evidence that the veteran 
has been diagnosed as having PTSD.  Specifically, private 
treatment records dated in 1995, a VA examination report 
dated in April 1995 and VA treatment records dated from 1998 
to 2000 note a diagnosis of PTSD.

The veteran's DD Form 214 shows that he had service in 
Vietnam.  His occupational specialty was noted to be a crane 
shovel operator.  As noted above, the evidence on file shows 
that the veteran has made various allegations of service 
stressors.

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), has not 
been contacted to research the veteran's alleged service 
stressors.  The Board finds that an attempt should be made in 
this regard.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).

Moreover, the evidence of record indicates that the veteran 
was granted disability benefits from the Social Security 
Administration.  The Board notes that if an award of Social 
Security disability benefits has been granted, the United 
States Court of Appeals for Veterans Claims has made it clear 
that Social Security records are relevant to claims for 
disability compensation and that not only the decision of 
that 

agency but also the records considered in arriving at the 
decision must be obtained.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992). 

The veteran also contends that the RO erred by failing to 
grant service connection for peripheral neuropathy as a 
result of exposure to herbicide agents.

The Board notes that a veteran, who, during active military, 
naval or air service, served in the Republic of Vietnam 
during the Vietnam era and has one of the diseases listed at 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  The Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 41442-41449 (August 
8, 1996).

Notwithstanding the foregoing, The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


In the case at hand, the veteran's period of active duty from 
October 1969 to February 1972 included service in Vietnam.  
Service medical records are negative for complaints or 
findings related to peripheral neuropathy.  Both VA and 
private treatment records in recent years note a diagnosis of 
peripheral neuropathy.

Initially, the RO should attempt to ascertain whether the 
veteran was exposed to herbicide agents in Vietnam.  The 
veteran's DD Form 214 shows that he served in the Army; as 
noted above, his military occupational specialty was listed 
as crane shovel operator.  The veteran had service in Vietnam 
and was awarded a Vietnam Service Medal and a Vietnam 
Campaign Medal.  

The RO should determine whether any of the areas in which the 
veteran served were areas wherein herbicide agents were 
sprayed.  All available information regarding the veteran's 
location in Vietnam, including the veteran's service records, 
should be provided to the USASCRUR for verification of 
exposure to herbicide agents.  A map regarding the areas 
where herbicide agents were sprayed should be associated with 
the file.  Following such development, the RO should 
determine whether further medical development of the record 
is appropriate.

The Board regrets any further delay in this case.  However, 
the Board concludes that additional development of the record 
is required prior to appellate disposition.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with copies 
of all medical records considered in 
arriving at that decision.

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.

3.  The RO should then forward the 
information of record regarding the 
veteran's service (including copies of 
his service personnel records, a listing 
of alleged stressors, and any other 
records relevant to the PTSD claim) to 
the USASCRUR (formerly the ESG) and 
request that organization investigate and 
attempt to verify the alleged incidents.

The USASCRUR should also be requested to 
provide any information which might 
corroborate the veteran's alleged 
exposure to herbicide agents, indicating 
whether the areas in which the veteran 
was assigned were subject to herbicide 
agents, and if possible, the nature and 
extent of such exposure.  A map of the 
areas of Vietnam sprayed with herbicide 
agents should be associated with the 
claims file.  If the USASCRUR suggests 
additional avenues of research, this 
should be accomplished.

4.  If the evidence from the USASCRUR 
confirms that the veteran was exposed to 
herbicide agents during his service in 
Vietnam, the RO should schedule him for a 

VA examination by a neurologist to 
determine the nature and etiology of any 
currently diagnosed peripheral 
neuropathy.  The claims folder and a copy 
of this Remand must be made available to 
the neurologist for review prior to 
conducting the examination.  All 
indicated tests must be accomplished.  
The neurologist should render an opinion 
for the record as to whether it is at 
least as likely as not that any 
peripheral neuropathy found to be present 
is related to exposure to herbicide 
agents during service.  The opinion 
should be supported by reference to 
pertinent evidence in the claims file.

5.  Thereafter, the RO should 
readjudicate the veteran's claims on the 
basis of all evidence of record and all 
applicable law and regulations.  If 
either claim is not granted to the 
veteran's satisfaction, he and his 
representative should be issued a 
supplemental statement of the case and 
given a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



